    Case 1:20-cv-10102-RMB Document 4 Filed 08/10/20 Page 1 of 3 PageID: 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

DARIEL LOPEZ,                       :
                                    :      CIV. NO. 20-10102 (RMB)
                  Petitioner        :
                                    :
      v.                            :      MEMORANDUM AND ORDER
                                    :
WARDEN FCI FORT DIX,                :
                                    :
               Respondent           :
______________________________

      On   July   28,    2020,   Petitioner    Dariel    Lopez,   a   prisoner

incarcerated in the Federal Correctional Institution in Fort Dix,

New Jersey (“FCI-Fort Dix”), filed a petition in the United States

District Court, Southern District of New York (“SDNY”) seeking

release to home confinement because he has a medical condition

that makes him vulnerable to COVID-19 in prison. (Pet., Dkt. No.

1.) The SDNY Court transferred the petition to this Court, which

has jurisdiction over Petitioner’s custodian, the warden of FCI

Fort Dix. 1 See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) (“in

habeas     challenges      to    present      physical    confinement-“core

challenges”-the default rule is that the proper respondent is the

warden of the facility where the prisoner is being held….”)




1The Court has substituted the Warden of FCI Fort Dix as the
respondent in this matter.
  Case 1:20-cv-10102-RMB Document 4 Filed 08/10/20 Page 2 of 3 PageID: 4



     Although a habeas petition under § 2241 is the proper vehicle

to seek earlier release from prison to correct an error in the

BOP’s execution of a prisoner’s sentence, such relief is limited

to instances where the BOP's conduct was somehow inconsistent with

a command or recommendation in the sentencing judgment. Cardona v.

Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012). Petitioner has not

alleged that the BOP’s conduct is inconsistent with a command or

recommendation in the sentencing judgment. The Court notes that if

Petitioner wishes to seek compassionate release under the First

Step Act, he may file a motion under 18 U.S.C. § 3582(c)(1)(A)

with his sentencing court, if the warden has denied his request

for compassionate release. See United States v. Raia, 954 F.3d

594, 596 (3d Cir. 2020) (“Section 3582's text requires those

motions to be addressed to the sentencing court….”)

     Petitioner has not paid the $5 filing fee for a habeas

petition    nor   has    he   filed   an       application    to    proceed    without

prepayment of fees (in forma pauperis or IFP) under 28 U.S.C. §

1915(a). Therefore, the Court will administratively terminate this

action,    subject      to    reopening.        However,     as    discussed    above,

Petitioner has not stated a cognizable claim under 28 U.S.C. §

2241.

     IT IS on this 7th day of August 2020,

        ORDERED that the Clerk of the Court shall send Petitioner a

                                           2
  Case 1:20-cv-10102-RMB Document 4 Filed 08/10/20 Page 3 of 3 PageID: 5



blank form “Affidavit of Poverty and Account Certification (Civil

Rights);” and it is further

     ORDERED that the Clerk shall administratively terminate this

matter, subject to reopening; and it is further

     ORDERED that if Petitioner wishes to reopen this matter he

shall submit to the Clerk of Court, within 30 days from the date

of entry of this Order; (1) a complete, signed in forma pauperis

application or (2) the $5 filing fee; and it is further

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.


                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    3
